I think the instruction is a correct statement of the law applicable to the facts. As stated in the majority opinion, violation of positive law constitutes negligence per se. If such negligence has any causal connection with the injury for which damage is claimed, liability follows as a matter of course. Since respondent, in knocking down the stop *Page 125 
sign, was guilty of negligence as a matter of law, it is wholly immaterial whether it was guilty of any antecedent act of negligence. Assuming that respondent's bus knocked down the stop sign, the only question left is whether the absence of the stop sign had a causal connection with the injury for which appellant claims damages. On the record now before us, it must be assumed that the jury, upon sufficient evidence, found that there was such causal connection between respondent's negligence and the injury.
I dissent.